Title: To John Adams from John Quincy Adams, 1 March 1804
From: Adams, John Quincy
To: Adams, John



March 1. 1804.

The foreign Seamen Law, was yesterday postponed to the first Monday in December.—yeas 21. nays 11.—I was not present at the vote having been obliged to attend the Supreme Court, to argue my second Cause before them—This I began yesterday, and finished this morning. Mr: L. Martin of Baltimore is at this moment occupied as the scissars of my arguments—(You know where this comes from.)—I have taken no small pains in these two cases of my appearance before their Honours—Perhaps too much pains—However, I have laboured under no small inconveniences, from the shortness of the notice I had. in both cases—Anot a book, I can consult, but such as I can borrow and carry home under my arm—The decision is of final resort, and the property at stake u cases large—I am very happy however to be relieved from further attendance on the Court—this term—
To morrow is to be the trial of Judge Pickering—This too is a subject, which will teaze me more than enough—Numerous questions of forms are likely to arise—And I have not the Wit to be silent upon any thing—We shall not rise so soon as the 12th: of March.
